DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 08/22/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (US 20190190852 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 29, 33, 34, 40, 41, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190190852 A1) in view of Hassan (US 20110231551 A1).
Regarding Claim 28, 40, 47


Zhang teaches:

A method for controlling reception of data in a communication device when a maximum total amount of received data is stipulated for a time period, the method comprising: monitoring an amount of data received during the time period (¶11 ¶5 detect usage of traffic of call makings in a period of time by a user, Busy-hour traffic at night is far more than traffic early in the morning, and traffic during the Spring Festival is far more than usual traffic, dedicatedly configured to collect statistics (monitor) about traffic usage (an amount of data received) of each user every five minutes); and 

reducing an amount of requested data when detecting that the monitored amount of received data exceeds a predicted usage of data based on the predicted distribution of data (¶11 predicting traffic of a to-be-processed data stream of the first executor in a first time period according to historical information about processing data by the first executor (predicted distribution of data), where the historical information includes traffic information of data processed by the first executor in a historical time period, and the traffic prediction information includes predictors of traffic at multiple moments in the first time period, if the traffic prediction information includes a predictor that exceeds a threshold (when detecting that the monitored amount of received data exceeds a predicted usage), reducing a data obtaining velocity (reducing an amount of requested data) of the first executor from a first velocity to a second velocity, and obtaining a first data set of the to-be-processed data stream at the second velocity, ¶12 so that the first executor can reduce a data stream obtaining velocity,

¶80 If the traffic prediction information includes a predictor that exceeds a threshold, reduce a data obtaining velocity of the first executor from a first velocity to a second velocity), 

so that the maximum total amount of received data will not be exceeded before the time period expires (¶12 so that the first executor can reduce a data stream obtaining velocity, ¶81-82 the data obtaining velocity of the first executor may be reduced according to a predicted case, 

the first executor can maintain a state of data receiving at an approximately uniform velocity to a greatest extent, and cancel a peak of a data stream entering the physical machine, so that a data loss caused because a large amount of abrupt data traffic cannot be processed in a timely manner is avoided, and a data loss caused because data entering the physical machine exceeds a maximum data processing capability (maximum total amount of received data will not be exceeded before the time period expires) of the first executor is avoided. 

Zhang does not teach: 

obtaining a predicted distribution of data that the communication device is expected to receive over the time period without exceeding the maximum total amount of data;




Hassan teaches:

obtaining a predicted distribution of data that the communication device is expected to receive over the time period without exceeding the maximum total amount of data (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user ¶79 amount of time before exceeding the usage limit is predicted, ¶83 amount of time the network operation may continue before exceeding the usage limit ¶84 amount of time before the usage limit is predicted to be exceeded, using the new rate to predict the amount of time until the usage limit is reached); 


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang in light of Hassan in order for managing network resources by budgeting use of the network resource across users, devices, and applications. (Hassan ¶3).


Regarding Claim 29, 41

Zhang-Hassan teaches:

The method of claim 28.

Zhang teaches:

The method of claim 28, wherein reducing the amount of requested data comprises: requesting data with reduced bitrate; 

requesting compressed data; 

requesting only relevant data while omitting non-relevant data; 

requesting data with reduced resolution (¶80 If the traffic prediction information includes a predictor that exceeds a threshold, reduce a data obtaining velocity of the first executor from a first velocity to a second velocity); 

and/or

notifying a user to restrict consumption of data.

Regarding Claim 33, 45
Zhang-Hassan teaches: 

The method of claim 28.

Hassan teaches:

The method of claim 28, wherein the predicted distribution of data comprises an expected amount of received data per individual day during the time period (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user or group of users by the network service.  For example, a daily, weekly or monthly usage limit may be set).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang in light of Hassan in order for managing network resources by budgeting use of the network resource across users, devices, and applications. (Hassan ¶3).

Regarding Claim 34, 
Zhang-Hassan teaches: 

The method of claim 28.

Hassan teaches:
The method of claim 28, wherein the time period has a duration of one month (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user or group of users by the network service.  For example, a daily, weekly or monthly usage limit may be set).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang in light of Hassan in order for managing network resources by budgeting use of the network resource across users, devices, and applications. (Hassan ¶3).

Claims 32, 44, 35, 36, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Hassan as applied to claim 28 above, and further in view of Vuornos (US 20180198883 A1).
Regarding Claim 32, 44

Zhang-Hassan teaches:

The method of claim 28.

Zhang-Hassan does not teach:

The method of claim 28, wherein the amount of requested data is reduced in response to detecting that the monitored amount of received data exceeds the predicted distribution of data by a certain margin.

Vuornos teaches:

The method of claim 28, wherein the amount of requested data is reduced in response to detecting that the monitored amount of received data exceeds the predicted distribution of data by a certain margin (¶3 content provider may implement various data-conservation plans to reduce data consumption ¶22 data usage exceeding historic usage patterns, data balance in individual or family plan is low, signal strength (e.g., a weak cellular signal may warrant less media-rich content to be delivered), current data speed, projected data speed (e.g., based on throttling rules, the user device's location, network congestion predictions/assessment, etc,  degree of severity of the user's account status (margin) may also be included to give the content provider additional guidance on how to react).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).

Regarding Claim 35, 46

Zhang-Hassan -Vournos teaches:

The method of claim 28.
Vuornos teaches:

The method of claim 28, further comprising the communication device issuing an alert to notify a user that the maximum total amount of received data is likely to be exceeded before the time period expires (¶22 the network operator may include in its notification that the user has no more data available for the month, instruct the content provider to send only text for the rest of the user's plan cycle, an expiration date or time length may be included in the notification to indicate when the accompanying status information expires, generate an event notification comprising status information associated 
with the monitored status).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).

Regarding Claim 36
Zhang-Hassan -Vournos teaches:

The method of claim 35.


Vuornos teaches:

The method of claim 35, wherein the alert indicates an amount of remaining data that can be received until the time period expires without exceeding the stipulated maximum amount of data (¶22 a notification reporting that the user 
is nearing his data allowance may include a percentage indicating how much data is used/available (e.g., 80% used or 20% available).  As another example, a prediction (e.g., as a percentage or confidence score) of whether the user would exceed his allowance for the current data plan cycle may be included).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).


Claims 30, 31, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Hassan as applied to claim 28 above, and further in view of Doddavula (US 20140289412 A1)

Regarding Claim 30, 42

Zhang-Hassan teaches:

The method of claim 28.

Zhang-Hassan does not teach:

The method of claim 28, wherein the predicted distribution of data is obtained by applying a machine learning algorithm on previously received amounts of data.

Doddavula teaches:

The method of claim 28, wherein the predicted distribution of data is obtained by applying a machine learning algorithm on previously received amounts of data (¶74 proactive resource management module is configured to forecast the resource usage of the existing services, it works on the historical data and pattern with mathematical algorithm to predict the resource usage).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Doddavula in order for providing optimum allocation of one or more resources in a composite cloud environment (Doddavula ¶74).

Regarding Claim 31, 43

Zhang-Hassan -Doddavula teaches:

The method of claim 28.

Doddavula teaches:

The method of claim 28, wherein the predicted distribution of data is obtained from a cloud or network node where a machine learning algorithm is applied on previously received amounts of data (¶74 proactive resource management module (network node) is configured to forecast the resource usage of the existing services, it works on the historical data and pattern with mathematical algorithm to predict the resource usage).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Doddavula in order for providing optimum allocation of one or more resources in a composite cloud environment (Doddavula ¶74).
	
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Hassan as applied to claim 28 above, and further in view of Titus (US 20170208114 A1). 

Regarding Claim 37
Zhang-Hassan teaches:

The method of claim 28.

Zhang-Hassan does not teach:

The method of claim 28, wherein the reducing the amount of requested data is performed when a data saving function in the communication device is active. 

Titus teaches:

The method of claim 28, wherein the reducing the amount of requested data is performed when a data saving function in the communication device is active (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).


Regarding Claim 38
Zhang-Hassan -Titus teaches:

The method of claim 37.

Titus teaches:


The method of claim 37, wherein the data saving function comprises multiple selectable levels of data reduction determining how much requested data to reduce (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication (selectable levels)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).


Regarding Claim 39

Zhang-Hassan -Titus teaches:

The method of claim 37.




Titus teaches:
The method of claim 37, wherein the data saving function is offered by the communication device as a visual and/or audio indication (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication (data saving function is audio or voice)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang-Hassan in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445